DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas DiCeglie on 03/10/2021.

The application has been amended as follows: 

In claim 1, line 20, after “Components A to D” INSERT --- , and wherein an elastic modulus of the cured epoxy resin composition is 1.0 to 2.5 GPa ---.

CANCEL claim 4.

In claim 5, line 23, after “an elastic modulus of” DELETE “a cured resin” and INSERT --- the cured epoxy resin composition ---.

CANCEL claim 6.

In claim 7, line 2, after “the elastic modulus of the” DELETE “resin” and INSERT --- cured epoxy resin composition ---.

Response to Amendment
The previous rejections of Claims 1-4, and 6, under 35 U.S.C. 103 as being unpatentable over JP 2017-101227 A to Ushiyama et al. (hereinafter Ushiyama) and in further view of US 2011/0184091 A1 to Mizuki et al. (hereinafter Mizuki), are withdrawn in light of the Applicant’s and the Examiner’s amendments.
The previous objection of claim 5 is withdrawn in light of the Applicant’s and the Examiner’s amendments.

Allowable Subject Matter
Claims 1-3, 5, 7 and 8, are allowed.
The following is an examiner’s statement of reasons for allowance:
As cited above, in Office Action dated 10/05/2020 and incorporated herein, the first closest prior is Ushiyama. Ushiyama does not teach the diblock and Ushiyama also does not teach the elastic modulus of the cured resin is 1.0 to 2.5 Gpa. Ushiyama further teaches the or more (para 11), which teaches away from the claimed range.
The second closest prior is Mizuki, as cited above and incorporated herein. Mizuki also teaches wherein component A comprises an epoxy resin (Aa) used in an amount range of 20-50 mass% per 100 mass% of component (A), epoxy resin (Ab1) is used in an amount of 5-20 mass%, and the liquid bisphenol epoxy resin (Ab2) is used in an amount range of 20-40 mass% per 100 mass% of component (A), (para 70 and 89), wherein curing agent (B) dicyandiamide is used in amount of 1-10 parts mass per 100 parts of all epoxy resins in the composition, (para 91), and diblock copolymer (C) is used in an amount of 1-10 parts per 100 parts of al epoxy resins in the composition, (para 51). The above 20-50 mass% of component A and 20-40 mass% of component B correlates to a mass ratio of A/(A+B) of 0.33-0.71.
Thus, Mizuki does not teach the mass ratio of A/(A+B) and does not teach the claimed elastic modulus of the cured product of 1.0-2.5 GPa.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RACHEL KAHN/Primary Examiner, Art Unit 1766